\OOO\]O\Ul-LL)J[\)r--

[\)[\)[\)[\)[\.)[\)[\)[\)[\)>-\>-l)-¢)-‘>-a>-a)-l»-a>--\r-l
00 `J Ch bn 4> 00 bd P* CD MD 00 `J Cd Lh 4> bd bJ vi CD

ELIZABETH A. STRANGE

First Assistant United States Attorney '

District of Arizona

LORI L. PRICE

State Bar No. 025698
HEATHER SIEGELE

State Bar No. 023 996
Assistant U.S. Attorneys
United States Courthouse
405 W. Congress Street, Suite 4800
Tucson, Arizona 85701
Telephone: 520-620-7300
Email: lori.price@usdoj .gov
heather.siegele@usdoi .gov
Attorneys for Plaintiff

Case 4:18-cr-00353-RCC-BGI\/| Document 40 Filed 12/20/18 Page 1 of 9

/

_\L_FlLED

FIECE\VED

 

LODGED
COPY

 

 

 

 

DEC 20 2018

 

 

 

CLERK U S D|STR|CT COURT
DISTH|CT OF AF¥|ZONA
BY______DEP'_,'TY

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States America,
Plaintiff,
`vs.

Marco Antonio De La Garza, Jr.',

aka Marco Antonio De La Garza Campos,

aka Marco Antonio Delagarza, Jr.,

Defendant.

CR-18-00353-TUC:RCC (BGM)
PLEA AGREEMENT
(Fasr Track §51<3.1)

 

 

 

The United States of America and the defendant agree to the following disposition

of this matter:

PLEA

l. The defendant agrees to plead guilty to Count One of the Indictment, charging .a

violation of 18 U.S.C. §1542, False Statement in Application and Use of Passport. The

remaining counts in the Indictment Will be dismissed at the time of sentencing The

government agrees not to bring any other federal criminal charges related to false claims

of United States citizenship that the defendant may have made as described in the

disclosure of this case.

//

 

\OOO\]O\U\-I>L)J[\))-a

[\)[\)[\)[\)[\)[\)[\)[\)[\)»-‘)-¢r-i)-l>-¢)-‘>-l)-‘)-A)-‘
OO\]O\U\-PL)JI\)*-*C>\DOO\IO\U\-|>b~)l\)*-*O

 

Case 4:18-cr-00353-RCC-BGI\/| Document 40 Filed 12/20/18 Page 2 of 9

4 Elements of the Offense

2. The elements of False Statement in Application and Use of Passport are that on or about

October 16, 2017:
a. The defendant willfully and knowingly made a false statement in an application for
a United States passport; and
b. The defendant made the false statement intending to induce or secure the issuance
. of the passport for his own use, contrary to the laws regulating the issuance of
passports or the rules prescribed pursuant to such laws.
Maximum Penalties
n 3. A violation of 18 U.S.C. § 1542, is a Class C felony. The maximum term of
imprisonment is 10 years. A Class C felony is punishable by both imprisonment and a
maximum fine of $250,000, and a term of supervised release of up to 3 years.

4. The defendant agrees to pay a fine unless the defendant establishes the applicability of
the exceptions contained in § 5El.2(e) of the Sentencing Guidelines.

5. Pursuant to 18 U.S.C. § 3013, the defendant shall pay a special assessment of SlOQ.OO
per felony count. The special assessment is due and payable at the time the defendant
enters the plea of guilty, but in no event shall be paid later than the time'of sentencing
unless the defendant is indigent If the defendant is indigent, the special assessment will
be collected according to the provisions of Chapters 227 and 229 of Title 18, United .
States Code. l `

Immigration Consequences g

6. The defendant recognizes that pleading guilty may have consequences with respect to
his immigration status if defendant is not a citizen of the United States. Under federal
law, a broad range of crimes are removable offenses, including the offense(s) to which
defendant is pleading guilty. Removal and other immigration consequences are the
subject of a separate proceeding, however, and defendant understands that no one,
including defendant’s attorney or the district court, can predict to a certainty the effect

of defendant’s conviction on defendant’s immigration status. Defendant nevertheless

 

\OOO\IO\Lll-P~L)J[\))-l

[\)[\)[\)[\)l\.)[\.)[\)[\)[\)»-‘>-l)-l>-lr-¢r-‘)-¢r-l)-‘)-‘
OO\]O\Ul-I>L»J[\)b-‘O\OOO\]O\U!-LL)JN’-‘O

 

Case 4:18-cr-00353-RCC-BG|\/| Document 40 Filed 12/20/18 Page 3 of 9

affirms that he wants to plead guilty regardless of any immigration consequences that
this plea may entail, even if the consequence is defendant’s automatic removal from the
United States.
STIPULATIONS, TERMS AND AGREEMENTS
Agreements Regarding Sentencing '

7. Guideline Calculations: The parties understand that the Guidelines are only advisory
and just one of the factors the Court will consider under 18 U.S.C. § 3553(a) in
imposing a sentence .Pursuant to Rule ll(c)(l)(C), Fed. R. Crim. P., the parties
stipulate and agree that the following guideline calculations are appropriate for the

charges for which the defendant is pleading guilty:
18 U.S.C. 1542 `

Base Offense Level § 2L2.2(a) 8
Acceptance of Responsibility § 3El.l(a) -2
Early Disposition § 5K3.l g “
Total Adjusted Offense Level: 4

8. Sentencing Range: Pursuant to U.'S.S.G., and Fed. R. Crim. P., Rule ll(c)(l)(C), the»
government and the defendant stipulate and agree to a sentence within the guidelines
outlined below: n

Offense Level 4:

0 to 6 months of imprisonment if defendant's Criminal History Category is I;

0 to 6 months of imprisonment if defendant's Criminal History Category is II;

0 to 6 months of imprisonment if defendant's Criminal History Category is III;
2 to 8 months of imprisonment if defendant's Criminal History Category is IV;
4 to 10 months of imprisonment if defendant's Criminal History Category is V;
6 to 12 months of imprisonment if defendant's Criminal History Category is VI.

9. The defendant may withdraw from the plea agreement if he receives a sentence in
excess of the stipulated ranges listed above.

lO.If the defendant moves for any adjustments in Chapters Two, Three or Four of the
Sentencing Guidelines or any “departures” from the Sentencing Guidelines, the

government may withdraw from this agreement

 

\OOO\]O\U\-l>L)J[\))-¢

OQ\]O\L}I-PUJI\)’-‘O\OOO\]O\L!I-PW[\)>-‘C

 

Case 4:18-_cr-00353-RCC-BG|\/| Document 40 Filed 12/20/18 Page 4 of 9

1 1. If the defendant argues for a variance under 18 U.S.C. §3553(a) in support of a sentence
request below the stipulated range in this agreement, the government may oppose the
requested variance. The government, however, will not withdraw from the agreement
if the defendant argues for, and the Court grants, a variance bdelow the stipulated range
in this agreement

12. The defendant understands that if the defendant violates any of the conditions of the

'defendant’s supervised release, the supervised release may be revoked. Upon such
revocation, notwithstanding any other provision of this agreement, the defendant may
be required to serve a term of imprisonment or the _defendant’s sentence may otherwise
be altered. l

lS. The defendant and the government agree that this agreement-does not in any manner d
\restrict the actions of the government in any other district or bind any other United
States Attorney’s Office.

14. The defendant understands and agrees to cooperate fully with the United States
Probation Office in providing (a) all criminal history information, i.e., all criminal
convictions as defined under the Sentencing Guidelines; (b) all financial information,
i.e., present financial assets or liabilities that relate to the ability of the defendant to pay
a fine or restitution; (c_) all history of drug abuse which would warrant a treatment
condition as part of sentencing; and (d) all history of mental illness or conditions which
would warrant a treatment condition as part of sentencing The defendant understands
and agrees the United States retains unrestricted right to provide information and make
any and all statements it deems appropriate to the Probation Office and to the Court in .
connection with this case.

15. If the Court, after reviewing this plea agreement, concludes any provision is
inappropriate, it may reject the plea agreement pursuant to Rule ll(c)(5), Fed. R. Crim.
P., giving the defendant, in accordance with Rule ll(d)(2)(A), Fed. R. Crim. P., an
opportunity to withdraw defendant’s guilty plea.

//

 

\COQ\]O\LIl-I>L)J[\)»-l

[\)[\)[\)[\)[\)[\)[\)l\)l\)>-l)-¢)-l»-‘r-l)-a)-¢r-~)-\)-l
OO\IO\U\-PWN>-*O\OOO\]O\U\-l>b~)l\))-‘O

 

Case 4:18-cr-00353-RCC-BG|\/| Document 40 Filed 12/20/18 Page 5 of 9

Forfeiture

l6.Nothing in this plea agreement shall be construed to protect the defendant from civil
forfeiture proceedings lori prohibit the United States from proceeding with and/or
initiating an action for civil forfeiture. Further, this agreement does not preclude the
United States from instituting any civil proceedings as may be appropriate now or in
the future. - -

\ Waiver of Defenses and Appeal Rights

17 . Provided the defendant receives a sentence in accordance with this plea agreement, the
defendant waives (l) any and all motions, defensesz probable cause determinations, and
objections that the defendant could assert to the indictment or information; and (2) any
right to file an appeal, any collateral attack, and any other writ or motion that challenges
the conviction, an order of restitution or forfeiture, the entry of judgment against the
defendant, f or any aspect of the defendant's sentence-including the manner in which the
sentence is determined and any sentencing guideline determinations The sentence is in
accordance with this agreement if the sentence imposed does not exceed 12 months’
imprisonment and is within the stipulated range. The defendant further waives: (l) any
right to appeal the Court's entry of judgment against defendant; (2) any right to appeal
the imposition of sentence upon defendant under 18 U.S.C; § 3742 (sentence appeals);
(3) any right to appeal the district court’s refdsal to grant a requested variance; (4) any
right to collaterally attack defendant's conviction and sentence under 28 U.S.C. § 2255,
or any other collateral attack; and (5) any right to file a motion for modification of
sentence, including under 18 U.S.C. § 3582(c). The defendant acknowledges that this
waiver shall result in the dismissal of any appeal or collateral attack the defendant might
file challenging his conviction or sentence in this case. If the_ defendant files a notice of
appeal or a habeas petition, notwithstanding this agreement, defendant agrees that this
case shall, upon motion of the government, be remanded to the district court to
determine whether defendant is in breach of this agreement and, if so, to permit the

government to withdraw from the plea agreement This waiver shall not be construed

| ._5_

 

\OOO\]O\U\-l>b-)l\)

10

12
13
14
15
16

17.

18
19
20
21
22
23
24
25
26
27
28

 

Case 4:18-cr-00353-RCC-BG|\/| Document 40 Filed 12/20/18 Page 6 of 9

to bar an otherwise-preserved claim of ineffective assistance of counsel or of

“prosecutorial misconduct” (as that term is defined by Section II.B of Ariz. Ethics Op.

15-01 (2015)). y

l Breach of Agreement
18. If the defendant fails to comply with any obligation or promise pursuant to this
agreement, including the failure to appear at sentencing, the United States:

a. may, in its sole discretion, declare any provision of this agreement null and void in
accordance with this agreement and the defendant understands that he shall not be
permitted to withdraw the plea of guilty made in connection with this agreement;

b. may prosecute the defendant for any offense known to the United States for which
the defendant is responsible, and the defendant waives any statute of limitations,
Speedy Trial Act, and constitutional restrictions for bringing charges after the
execution of this agreement;

c. may argue for a maximum statutory sentence for the offenses to which the defendant
has pled guilty.

4 Reinstitution of Prosecution y
19. If the defendant’s guilty plea is rejected, withdrawn, vacated, or reversed by any court
in a later proceeding, the government will be free to prosecute the defendant for all
charges as to which it has knowledge, and any charges that have been dismissed because
of this plea agreement _will be automatically reinstated. In such event, the defendant
waives any objections, motions, or defenses based upon the Speedy Trial Act or the

§ixth Amendment to the Constitution as to the delay occasioned by the later

proceedings l

Plea Addendum
20. This written plea agreement, and any written addenda filed as attachments to this plea
agreement, contain all the terms and conditions of the plea. Any additional agreements,

if any such agreements exist, shall be recorded in a separate document and may be filed

 

\DOO\]O\Ul-PL)J[\))-l

I\)l\)l\)[\)l\)[\)l\)[\)[\)»-‘>.-‘)-*r-¢)-‘)-¢>-a)-l»-ar-‘
OO\]O\L!I-l>l))[\)b-*O\OOQ\]O\L/l-PWN»-‘O

 

Case 4:18-cr-00353-RCC-BGM Document 40 Filed 12/20/18 Page 7 of 9

with the Court under seal. Accordingly, additional agreements if any, may not be in
the public record.
Periurv and Other Offenses

21.Nothing in this agreement shall be construed to protect the defendant in any way from
prosecution for perjury_, false declaration or false statement, obstruction of justice or
any other offense committed by the defendant after the date of this agreement 1n
addition, if the defendant commits any criminal offense between the date of this
agreement and the date of sentencing, the government will have the right to withdraw
from this agreement .Any information, statements documents or evidence the
defendant provides to the United States pursuant to this agreement, or the Court, may
be used against the defendant in all such prosecutions

WAIVER OF DEFENDANT’S RIGHTS AND FACTUAL BASIS
Waiver of Rights

22.1 have read each of the provisions of the entire plea agreement with the assistance of
counsel and understand its provisions 1 have discussed the case and my constitutional
and other right with my attorney. 1 understand that by entering my plea of guilty 1 will
be giving up my right to plead not guilty; to trial by jury; to confront, cross-examine,
and compel the attendance of witnesses; to present evidence in my defense; to remain
silent and refuse to be a witness against myself by asserting my privilege against self-
incrimination; all with the assistance of counsel; to be presumed innocent until proven
guilty beyond a reasonable doubt; and to appeal.

23.1 agree to enter my guilty plea as indicated above on the terms and conditions set forth
in this agreement

24.1 have been advised by my attorney of the nature of the charge to which 1 am entering
my guilty plea. 1 have.been advised by my attorney of the nature and range of the
possible sentence, and that 1 will not be able to withdraw my guilty plea if 1 am

dissatisfied with the sentence the court imposes

 

\OOO\\O\Lh-PL»J[\))-l

1\)1\)1\)1\)1\)1\)1\)[\)1\5~»-»_»_.»_-»_.»_.,_.._.._
oo\)o\u\-c>wx\)~o\ooo\)c\m.l>o»w»~o

 

Case 4:18-cr-00353-RCC-BG|\/| Document 40 Filed 12/20/18 Page 8 of 9

25. My guilty plea is not the result of force, threats, assurance or promises other than the
promises contained in this agreement 1 agree to the provisions of this agreement as a
voluntary act on my » part, rather than at the direction of or because of the
recommendation of any other person, and 1 agree to be bound according to its
provisions 1 agree that any Sentencing Guidelines range referred to herein or discussed
with my attorney is not binding on the Court and is merely an estimate

26.1 agree that this written plea agreement contains all the terms and conditions of my plea
and that promises made by anyone (including my attorney) that are not contained within
this written plea agreement are without force and effect and are null and void.

27.1 am satisfied that my defense attorney has represented me in a competent manner.

28.1 am not now on or under the influence of any drug, medication, liquor, or other
intoxicant or depressant, which would impair my ability to fully understand the terms
and conditions of this plea agreement

Factual Basis and Relevant Conduct
1 further agree that the following facts accurately describe my conduct in connection
with the offense to which 1 am pleading guilty and that if this matter were to proceed to

trial the government could prove the elements of the offense beyond a reasonable doubt:

1 am not a citizen or national of the United States 1 am a citizen of Mexico.
On or about October 16, 2017, at the Cochise Count Superior Court in the
District of Arizona, 1 submitted an application for a {Inited States passport
1n the assport application, 1 know1ngly and willfully stated that 1 was a
United tates citizen, that 1 was born in Brownsville, Texas, and that my date
of birth was December 21, 1980. 1 knew those statements were all false
because 1 knew based on conversations with m parents when 1 was a
teenager and also based on m Mex1can birth certi icate that 1 was a Mex1can
citizen born in Tamaulipas, exico on October 16, 1980. 1 made the false
statements with the intent to induce or secure the issuance of a passport under
the authority of the United States for my own use contrary to the laws
regulating the issuance of passports or the rules prescribed pursuant to such
aws.

id (o\c>t 115

Date - 1 rco Antonio De La Garza, Jr
efendant

 

 

//

 

\OOO\]O\UI-l>L)J[\)»-¢

[\)[\)[\)[\)[\)[\)[\)[\)[\.))-‘)-lr-‘>-‘r-)-¢)-l)-¢)-l)-¢
OQ\]O`\U\-LU->l\)r-‘O\OOO\]O`\L!I-I>~WI\)P-‘O

 

Case 4:18-cr-00353-RCC-BGM Document 40 Filed 12/20/18 Page 9 of 9

DEFENSE ATTORNEY’ S APPROVAL

1 have discussed this case and the plea agreement with my client in detail and have
advised the defendant of all matters within the scope of Rule ll, Fed. R. Crim. P., the
constitutional and other rights of an accused, the factual basis for and the nature of the
offense to which the guilty plea will be entered, possible defenses, and the consequences
of the guilty plea, including the defendant’s waiver the right to appeal No assurances,
promises or representations have been given to me or to the defendant by the government
or by any of its representatives which are not contained in this written agreement 1 concur
in the entry of the plea as indicated above and on the terms and conditions set forth in this
agreement as in the best interests of my client. 1 agree to make a bona fide effort to ensure _

that the guilty plea is entered in accordance with all the requirements of Rule ll, Fed. R.

mg 1181 11 ' IM%W

Date \ ` ' Matthew Green, Es .
Attorney for Defen ant

 

 

GovERNMENT’s APPROVAL
1 have reviewed this_ matter and the plea agreement 1 agree on behalf of the United
States that the terms and conditions set forth are appropriate and are in the best interests of

justice.
ELIZABETH A. STRANGE
First Assistant United States Attorney
District of Arizona

[’2,/?/@/[§ W

Date LORI L. PRICE ‘
HEATHER SIEGELE
Assistant U.S. Attorney

 

